                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  UNITED STATES OF AMERICA,                    19-po-05026-KLD

                          Plaintiff,           Violation: FBowooBv

            v.                                 ORDER

  NEEGE NELSON,

                          Defendant.

      The government has moved to quash the warrant issued in the matter as it

has offered a plea agreement in exchange for a reduced collateral.   Accordingly,

      IT IS ORDERED that the bench warrant issued for Defendant's failure to

appear is QUASHED.

      The Clerk of Court is directed to forward a copy of this order to the U.S.

Attorney's Office and the Defendant at 9 Lighthouse Loop, Clancy, MT 59634.

      DONE and DATED this 6th day ofNovember, 2019.




                                       ~ ~ to t.tu
                                       United States Magistrate Judge
                                         1
